                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION



UNITED STATES OF AMERICA


Vs.                                              CRIMINAL NO. 2:18-cr-35-KS-MTP


SADIE BRADLEY

                     ORDER MODIFYING REPORTING INSTRUCTIONS


       THIS CAUSE IS BEFORE THE COURT on Motion to Modify Reporting Instructions

[45] filed by Sadie Bradley. In her Motion Sadie Bradley requests that her reporting instructions

be modified to provide that she be required to surrender no earlier than December 9, 2019. The

Motion is unopposed by the Government. The Court has considered the Motion and the basis for

same and finds that the Motion should be GRANTED.


       NOW, THEREFORE, IT IS HEREBY ORDERED that the reporting instructions of

Sadie Bradley are hereby modified and that the Bureau of Prisons should not require her to

surrender any earlier than December 9, 2019, but not later than sixty (60) days from the date of

her Judgment. Except as to this modification, all other terms and conditions of her Judgment

shall remain in full force and effect.


       SO ORDERED this the __15th_____ day of November, 2019.


                                             ___s/Keith Starrett_________________
                                              UNITED STATES DISTRICT JUDGE
